Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This Office Action is taken in response to Applicants’ Amendments and Remarks filed on 9/9/2022 regarding application 17/182,942 filed on 2/23/2021.  
2. 	Claims 1-20 are pending for consideration.

3.				Response to Amendments and Remarks 
	Applicants’ amendments and remarks have been fully and carefully considered, with the Examiner’s response set forth below.
	(1) In response to the amendments and remarks, an updated claim analysis has been made. Refer to the corresponding sections of the following Office Action for details.

4.					Examiner’s Note
(1) In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.
(2) Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1-2, 6-12, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US Patent Application Publication 2017/0003889, hereinafter Kim), and in view of Hutchison et al. (US Patent Application Publication 2016/0085459, hereinafter Hutchison).
As to claim 1, Kim teaches An apparatus [as shown in figures 1 and 11] comprising: 
at least one processing device comprising a processor coupled to a memory [as shown in figure 11, where there is a processor (122) coupled to a memory (123)]; 
the at least one processing device being configured to perform steps of: 
obtaining usage information for each of two or more storage systems of a storage cluster [storage clusters as shown in figure 1, 111-117;  The controller 120 may perform thermal leveling of the storage clusters 111 to 117 using the temperature manager TM. For example, the controller 120 may set hot storage clusters among the storage clusters 111 to 117 to slow storage clusters operating in a low-speed mode using the temperature manager TM. The controller 120 may set non-hot storage clusters among the storage clusters 111 to 117 to normal storage clusters operating in a normal mode. Since only hot storage clusters among the storage clusters 111 to 117 are controlled as slow storage clusters, heating may be prevented and speed of the storage device 100 may be ensured (¶ 0040); FIG. 8 is a flowchart summarizing a method of selecting a storage cluster to which logical addresses are to be remapped among storage clusters in normal cluster zones according to a third scheme S3 by the controller 120. Referring to FIGS. 3 and 8, the controller 120a may select a storage cluster where logical addresses LBA are to be remapped (or replaced) with reference to the number of erases (NOE) (also denoted the wear level) of storage clusters in a normal cluster zone (S210). For example, a storage cluster having the smallest NOE (i.e., a lowest wear level) may be selected … (¶ 0093-0095)];
determining a wear level of each of the two or more storage systems of the storage cluster based at least in part on the obtained usage information [FIG. 8 is a flowchart summarizing a method of selecting a storage cluster to which logical addresses are to be remapped among storage clusters in normal cluster zones according to a third scheme S3 by the controller 120. Referring to FIGS. 3 and 8, the controller 120a may select a storage cluster where logical addresses LBA are to be remapped (or replaced) with reference to the number of erases (NOE) (also denoted the wear level) of storage clusters in a normal cluster zone (S210). For example, a storage cluster having the smallest NOE (i.e., a lowest wear level) may be selected … (¶ 0093-0095)]; 
identifying a wear level imbalance of the storage cluster based at least in part on the determined wear levels of each of the two or more storage systems of the storage cluster [FIG. 9 is a flowchart summarizing a method of managing hot data by the controller 120a. Referring to FIGS. 3 and 9, the controller 120a may detect hot data (S310). For example, when the number of accesses to a specific logical address LBA is greater than or equal to a threshold value, data stored in the logical address LBA may be determined to be hot data. The controller 120a may migrate the hot data based on the number of erases (NOE) (i.e., the wear level) and estimated temperature information (ETI) (S320). For example, the controller 120a may migrate the hot data to a storage cluster having a smaller NOE (i.e., a lower wear level) and a storage cluster in a cluster zone having a lower ETI … When the calculated first difference is greater than or equal to a first threshold value TTH1 (S430), the controller 120a may divide a corresponding cluster zone into a plurality of cluster zones (S440). For example, when a difference between temperatures of the first and second storage clusters 111a and 112b in the first cluster zone Z1 is greater than or equal to the first threshold value TTH1, the first and second storage clusters 111a and 112b may be divided into different cluster zones. For example, when a difference between temperatures of the fifth and sixth storage clusters 115a and 116a, and a temperature of the seventh storage cluster 117a in the third cluster zone Z3 is greater than or equal to the first threshold value TTH1, the fifth and sixth storage clusters 115a and 116a may form a single cluster zone and the seventh cluster 117a may form another single cluster zone (¶ 0097-0103)]; and 
based at least in part on the identified wear level imbalance of the storage cluster being greater than an imbalance threshold, moving one or more storage objects between the two or more storage systems of the storage cluster [The cluster controller 220 sets the hot vertical zone as a slow vertical zone (S530). For example, the cluster controller 220 may limit the operation of nonvolatile memory chips 215 belonging to the slow vertical zone to reduce a temperature of the slow vertical zone. For example, the cluster controller 220 may migrate hot data in slow vertical zones to normal vertical zones according to a second scheme S2 (¶ 0145); According to the second scheme S2, the controller 120a may migrate hot data stored in the storage clusters in the slow cluster zone to storage clusters in a normal cluster zone. For example, when the number of accesses to (reading and updating) a specific logical address LBA is greater than or equal to a threshold value, data stored in the logical address LBA may be determined to be hot data. The hot data may cause a frequency of access to a storage cluster and a temperature of the storage cluster to increase. Accordingly, the temperature of the slow cluster zone may be reduced by migrating hot data stored in the storage cluster in the slow cluster zone to a storage cluster in a normal cluster zone. For example, the controller 120a may remap (or replace) logical addresses LBA of a migrated source storage cluster and logical addresses LBA of a target storage cluster (¶ 0067)]; wherein moving the one or more storage objects between the two or more storage systems of the storage cluster is further based at least in part on a determination of a projected change in at least one of: a first wear level of a first one of the two or more storage systems of the storage cluster resulting from movement of the one or more storage objects; and a second wear level of a second one of the two or more storage systems of the storage cluster resulting from movement of the one or more storage objects [this limitation is taught by Hutchison -- Preferably, said step of for one or more variables associated with a date where the value of the variable is larger than the value calculated using the date and said average number of storage devices reaching said lifetime within the predetermined period of said first unit of time comprises: selecting the date which has the highest value of the variable associated with it; selecting a first storage device with retiral date closest to the date associated with the selected variable; if the retiral date is one of before or after the date, then identifying any second storage device reaching a retiral date within said first period of said date, but one of respectively after or before said date; if an exchange of said first and second storage devices and their respective tiers would result in a planned retiral date being outside the first period of said date, then identifying the exchange as a potential exchange; repeating said identifying steps until all first storage devices have been considered as potential exchanges; and selecting one or more potential exchanges for implementation (¶ 0011); FIG. 2 shows a flow diagram of a first embodiment of the present invention. The method of the embodiment starts at step 202. At step 204, an average storage device retiral per first unit of time is calculated. To calculate this, it is necessary to know the total number of write operations (or Program/Erase cycles) that a storage device can complete before the percentage of blocks failing becomes unacceptable … (¶ 0030); The aim is to smooth the number of predicted drive retirals across time. If the expected retiral time period for a drive is predicted to be overcrowded (above the steady state retiral rate) with other predicted retirals, its I/O rate can be changed, the amount of parity stored on the drive can be changed or it can be migrated to a storage pool or tier having a higher number of operations per unit time or a lower number of operations per unit of time to bring forward or to delay its retiral date (¶ 0035); At step 206, an estimated retiral date for each storage device (820-838 in FIG. 8) retiral is calculated … (¶ 0038-0042); In a third embodiment of the invention, the action that is carried out to reduce the number of storage device retirals per first unit of time is to increase the number of writes made to a storage device so as to make it reach its retiral date earlier and to decrease the number of writes made to a storage device so as to make it reach its retiral date later. This can be achieved by migrating extents of data having a higher number of operations per unit of time, from a storage device for which it is desired to make reach its retiral date later to a storage device for which it is desired to make reach its retiral date earlier. Similarly extents of data having a lower number of operations per unit of time are migrated from a storage device for which it is desired to make reach its retiral date earlier to a storage device for which it is desired to make reach its retiral date later … (¶ 0052-0056)].
	Regarding claim 1, Kim does not expressively teach moving the one or more storage objects between the two or more storage systems of the storage cluster is further based at least in part on a determination of a projected change in at least one of: a first wear level of a first one of the two or more storage systems of the storage cluster resulting from movement of the one or more storage objects; and a second wear level of a second one of the two or more storage systems of the storage cluster resulting from movement of the one or more storage objects.
	However, Hutchison specifically teaches moving the one or more storage objects between the two or more storage systems of the storage cluster is further based at least in part on a determination of a projected change in at least one of: a first wear level of a first one of the two or more storage systems of the storage cluster resulting from movement of the one or more storage objects; and a second wear level of a second one of the two or more storage systems of the storage cluster resulting from movement of the one or more storage objects [Preferably, said step of for one or more variables associated with a date where the value of the variable is larger than the value calculated using the date and said average number of storage devices reaching said lifetime within the predetermined period of said first unit of time comprises: selecting the date which has the highest value of the variable associated with it; selecting a first storage device with retiral date closest to the date associated with the selected variable; if the retiral date is one of before or after the date, then identifying any second storage device reaching a retiral date within said first period of said date, but one of respectively after or before said date; if an exchange of said first and second storage devices and their respective tiers would result in a planned retiral date being outside the first period of said date, then identifying the exchange as a potential exchange; repeating said identifying steps until all first storage devices have been considered as potential exchanges; and selecting one or more potential exchanges for implementation (¶ 0011); FIG. 2 shows a flow diagram of a first embodiment of the present invention. The method of the embodiment starts at step 202. At step 204, an average storage device retiral per first unit of time is calculated. To calculate this, it is necessary to know the total number of write operations (or Program/Erase cycles) that a storage device can complete before the percentage of blocks failing becomes unacceptable … (¶ 0030); The aim is to smooth the number of predicted drive retirals across time. If the expected retiral time period for a drive is predicted to be overcrowded (above the steady state retiral rate) with other predicted retirals, its I/O rate can be changed, the amount of parity stored on the drive can be changed or it can be migrated to a storage pool or tier having a higher number of operations per unit time or a lower number of operations per unit of time to bring forward or to delay its retiral date (¶ 0035); At step 206, an estimated retiral date for each storage device (820-838 in FIG. 8) retiral is calculated … (¶ 0038-0042); In a third embodiment of the invention, the action that is carried out to reduce the number of storage device retirals per first unit of time is to increase the number of writes made to a storage device so as to make it reach its retiral date earlier and to decrease the number of writes made to a storage device so as to make it reach its retiral date later. This can be achieved by migrating extents of data having a higher number of operations per unit of time, from a storage device for which it is desired to make reach its retiral date later to a storage device for which it is desired to make reach its retiral date earlier. Similarly extents of data having a lower number of operations per unit of time are migrated from a storage device for which it is desired to make reach its retiral date earlier to a storage device for which it is desired to make reach its retiral date later … (¶ 0052-0056)].
	Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to move the one or more storage objects between the two or more storage systems of the storage cluster is further based at least in part on a determination of a projected change in at least one of: a first wear level of a first one of the two or more storage systems of the storage cluster resulting from movement of the one or more storage objects; and a second wear level of a second one of the two or more storage systems of the storage cluster resulting from movement of the one or more storage objects, as demonstrated by Hutchison, and to incorporate it into the existing scheme disclosed by Kim, in order to extend the expected lifetime of the storage devices in the storage system.
As to claim 2, Kim in view of Hutchison teaches The apparatus of claim 1 wherein the obtained usage information comprises: capacity usage information for each of the two or more storage systems of the storage cluster [Kim -- The storage cluster 111 may include a normal storage area and a reserved storage area. The normal storage area may be used to store user data by an external host device. For example, a storage capacity of the normal storage area may be identified as total storage capacity of the storage cluster 111 by the external host. The storage cluster 111 may use the reserved area to support various operations of the storage cluster 111. For example, the storage cluster 111 may be used to replace bad blocks, to support an address mapping between the physical address PBA and the logical addresses LBA, to support an address remapping described above referring FIGS. 4 to 7, to support various background operations such as a garbage collection, read reclaim, etc. At least a portion of the reserved area may be maintained free (¶ 0138)]; input-output temperature information characterizing a number of input-output requests within a designated threshold of a current time for each of the two or more storage systems of the storage cluster [Kim -- The storage clusters 111 to 117 may perform write, read, and erase operations according to the control of the controller 120. Each of the storage clusters 111 to 117 may receive a command and an address from the controller 120 through an input/output channel. Each of the storage clusters 111 to 117 may exchange data with the controller 120 through the input/output channel … (¶ 0031-0035)]; and cumulative write requests count information for each of the two or more storage systems of the storage cluster [Kim -- According to the second scheme S2, the controller 120a may migrate hot data stored in the storage clusters in the slow cluster zone to storage clusters in a normal cluster zone. For example, when the number of accesses to (reading and updating) a specific logical address LBA is greater than or equal to a threshold value, data stored in the logical address LBA may be determined to be hot data. The hot data may cause a frequency of access to a storage cluster and a temperature of the storage cluster to increase. Accordingly, the temperature of the slow cluster zone may be reduced by migrating hot data stored in the storage cluster in the slow cluster zone to a storage cluster in a normal cluster zone. For example, the controller 120a may remap (or replace) logical addresses LBA of a migrated source storage cluster and logical addresses LBA of a target storage cluster (¶ 0067)].
As to claim 6, Kim in view of Hutchison teaches The apparatus of claim 1 wherein moving the one or more storage objects between the two or more storage systems of the storage cluster comprises, responsive to the identified wear level imbalance of the storage cluster being greater than the imbalance threshold, selecting a first one of the two or more storage systems of the storage cluster as a source storage system and selecting a second one of the two or more storage systems of the storage cluster as a destination storage system, and selecting a given storage object stored on the first storage system to be moved to the second storage system [Kim -- as shown in figure 10, steps S410-S470; FIG. 9 is a flowchart summarizing a method of managing hot data by the controller 120a. Referring to FIGS. 3 and 9, the controller 120a may detect hot data (S310). For example, when the number of accesses to a specific logical address LBA is greater than or equal to a threshold value, data stored in the logical address LBA may be determined to be hot data. The controller 120a may migrate the hot data based on the number of erases (NOE) (i.e., the wear level) and estimated temperature information (ETI) (S320). For example, the controller 120a may migrate the hot data to a storage cluster having a smaller NOE (i.e., a lower wear level) and a storage cluster in a cluster zone having a lower ETI … When the calculated first difference is greater than or equal to a first threshold value TTH1 (S430), the controller 120a may divide a corresponding cluster zone into a plurality of cluster zones (S440). For example, when a difference between temperatures of the first and second storage clusters 111a and 112b in the first cluster zone Z1 is greater than or equal to the first threshold value TTH1, the first and second storage clusters 111a and 112b may be divided into different cluster zones. For example, when a difference between temperatures of the fifth and sixth storage clusters 115a and 116a, and a temperature of the seventh storage cluster 117a in the third cluster zone Z3 is greater than or equal to the first threshold value TTH1, the fifth and sixth storage clusters 115a and 116a may form a single cluster zone and the seventh cluster 117a may form another single cluster zone (¶ 0097-0103)].
As to claim 7, Kim in view of Hutchison teaches The apparatus of claim 6 wherein the first storage system has a higher determined wear level than the second storage system [Kim -- as shown in figure 10, steps S410-S470; FIG. 9 is a flowchart summarizing a method of managing hot data by the controller 120a. Referring to FIGS. 3 and 9, the controller 120a may detect hot data (S310). For example, when the number of accesses to a specific logical address LBA is greater than or equal to a threshold value, data stored in the logical address LBA may be determined to be hot data. The controller 120a may migrate the hot data based on the number of erases (NOE) (i.e., the wear level) and estimated temperature information (ETI) (S320). For example, the controller 120a may migrate the hot data to a storage cluster having a smaller NOE (i.e., a lower wear level) and a storage cluster in a cluster zone having a lower ETI … When the calculated first difference is greater than or equal to a first threshold value TTH1 (S430), the controller 120a may divide a corresponding cluster zone into a plurality of cluster zones (S440). For example, when a difference between temperatures of the first and second storage clusters 111a and 112b in the first cluster zone Z1 is greater than or equal to the first threshold value TTH1, the first and second storage clusters 111a and 112b may be divided into different cluster zones. For example, when a difference between temperatures of the fifth and sixth storage clusters 115a and 116a, and a temperature of the seventh storage cluster 117a in the third cluster zone Z3 is greater than or equal to the first threshold value TTH1, the fifth and sixth storage clusters 115a and 116a may form a single cluster zone and the seventh cluster 117a may form another single cluster zone (¶ 0097-0103)].
As to claim 8, Kim in view of Hutchison teaches The apparatus of claim 6 wherein selecting the given storage object comprises: determining, for each of at least a subset of storage objects stored on the first storage system, hot degree information characterizing a number of write requests per unit capacity; and selecting the given storage object from among the subset of storage objects stored on the first storage system based at least in part on the determined hot degree information [Kim -- According to the second scheme S2, the controller 120a may migrate hot data stored in the storage clusters in the slow cluster zone to storage clusters in a normal cluster zone. For example, when the number of accesses to (reading and updating) a specific logical address LBA is greater than or equal to a threshold value, data stored in the logical address LBA may be determined to be hot data. The hot data may cause a frequency of access to a storage cluster and a temperature of the storage cluster to increase. Accordingly, the temperature of the slow cluster zone may be reduced by migrating hot data stored in the storage cluster in the slow cluster zone to a storage cluster in a normal cluster zone. For example, the controller 120a may remap (or replace) logical addresses LBA of a migrated source storage cluster and logical addresses LBA of a target storage cluster (¶ 0067)].
As to claim 9, Kim in view of Hutchison teaches The apparatus of claim 6 wherein moving the one or more storage objects between the two or more storage systems of the storage cluster further comprises: re-determining wear levels of the first storage system and the second storage system supposing that the given storage object is moved from the first storage system to the second storage system; and moving the given storage object from the first storage system to the second storage system responsive to the re-determined wear level of the first storage system being less than or equal to the re-determined wear level of the second storage system [Kim -- The cluster controller 220 sets the hot vertical zone as a slow vertical zone (S530). For example, the cluster controller 220 may limit the operation of nonvolatile memory chips 215 belonging to the slow vertical zone to reduce a temperature of the slow vertical zone. For example, the cluster controller 220 may migrate hot data in slow vertical zones to normal vertical zones according to a second scheme S2 (¶ 0145); According to the second scheme S2, the controller 120a may migrate hot data stored in the storage clusters in the slow cluster zone to storage clusters in a normal cluster zone. For example, when the number of accesses to (reading and updating) a specific logical address LBA is greater than or equal to a threshold value, data stored in the logical address LBA may be determined to be hot data. The hot data may cause a frequency of access to a storage cluster and a temperature of the storage cluster to increase. Accordingly, the temperature of the slow cluster zone may be reduced by migrating hot data stored in the storage cluster in the slow cluster zone to a storage cluster in a normal cluster zone. For example, the controller 120a may remap (or replace) logical addresses LBA of a migrated source storage cluster and logical addresses LBA of a target storage cluster (¶ 0067)].
As to claim 10, Kim in view of Hutchison teaches The apparatus of claim 1 wherein moving the one or more storage objects between the two or more storage systems comprises performing two or more iterations of: selecting first and second ones of the two or more storage systems of the storage cluster as respective source and destination storage systems for moving a given one of the one or more storage objects; determining, if the given storage object were moved from the first storage system to the second storage system, whether a wear level of the first storage system will be less than or equal to a wear level of the second storage system; and moving the given storage object from the first storage system to the second storage system responsive to determining that the wear level of the first storage system will be less than or equal to the wear level of the second storage system [Kim -- In exemplary embodiments, the procedure described with reference to FIGS. 6 and 7 may also be applied to the second scheme S2 in FIG. 4. For example, in FIG. 6, data corresponding to the logical addresses LBA of `1400` to `1599` may be determined to be hot data. The hot data may migrate to a normal storage cluster, as described with reference to FIG. 7. In a source storage cluster and a target storage cluster of the migration, logical addresses LBA corresponding to the hot data may be remapped (or replaced) with each other … (¶ 0092-0100)].
As to claim 11, Kim in view of Hutchison teaches The apparatus of claim 10 wherein the given storage object is selected based at least in part on (i) amounts of input-output requests directed to storage objects stored on the first storage system [Kim -- According to the second scheme S2, the controller 120a may migrate hot data stored in the storage clusters in the slow cluster zone to storage clusters in a normal cluster zone. For example, when the number of accesses to (reading and updating) a specific logical address LBA is greater than or equal to a threshold value, data stored in the logical address LBA may be determined to be hot data. The hot data may cause a frequency of access to a storage cluster and a temperature of the storage cluster to increase. Accordingly, the temperature of the slow cluster zone may be reduced by migrating hot data stored in the storage cluster in the slow cluster zone to a storage cluster in a normal cluster zone. For example, the controller 120a may remap (or replace) logical addresses LBA of a migrated source storage cluster and logical addresses LBA of a target storage cluster (¶ 0067)]; and (ii) sizes of the storage objects stored on the first storage system [as shown in figures 5-7].
As to claim 12, Kim in view of Hutchison teaches The apparatus of claim 10 wherein performing the two or more iterations continues until a given iteration where it is determined that, if the given storage object were moved from the first storage system to the second storage system, the wear level of the first storage system will be greater than the second storage system [Kim – as shown in figure 10; Hutchison – as shown in figures 3-5, 9A, and 9B; In a third embodiment of the invention, the action that is carried out to reduce the number of storage device retirals per first unit of time is to increase the number of writes made to a storage device so as to make it reach its retiral date earlier and to decrease the number of writes made to a storage device so as to make it reach its retiral date later. This can be achieved by migrating extents of data having a higher number of operations per unit of time, from a storage device for which it is desired to make reach its retiral date later to a storage device for which it is desired to make reach its retiral date earlier. Similarly extents of data having a lower number of operations per unit of time are migrated from a storage device for which it is desired to make reach its retiral date earlier to a storage device for which it is desired to make reach its retiral date later … (¶ 0052-0056)].
As to claim 15, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 16, it recites substantially the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to "As to claim 10" presented earlier in this Office Action for details.
As to claim 17, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to "As to claim 11" presented earlier in this Office Action for details.
As to claim 18, it recites substantially the same limitations as in claim 1, and is rejected for the same reasons set forth in the analysis of claim 1. Refer to "As to claim 1" presented earlier in this Office Action for details.
As to claim 19, it recites substantially the same limitations as in claim 10, and is rejected for the same reasons set forth in the analysis of claim 10. Refer to "As to claim 10" presented earlier in this Office Action for details.
As to claim 20, it recites substantially the same limitations as in claim 11, and is rejected for the same reasons set forth in the analysis of claim 11. Refer to "As to claim 11" presented earlier in this Office Action for details.

7.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Hutchison, and further in view of Basov (US Patent 10,346,360).
As to claim 13, Kim in view of Hutchison does not teach a first one of the two or more storage systems is part of a first distributed file system and a second one of the two or more storage systems is part of a second distributed file system different than the first distributed file system.
However, file systems are well known and widely used in the art.
For example, Basov specifically teaches a storage system having multiple distributed file systems [as shown in figure 2; … Additionally, in current systems employing virtual computing technology, units of virtualized storage for virtual machines may be represented as files of a distributed file system used by a host computer and one or more network-attached storage (NAS) systems. Within a host, accessing a virtualized storage unit requires a mapping to a file of the distributed file system, and within the storage system the file is mapped to underlying physical storage that contains the data of the virtualized storage unit. This mapping may be a multi-level mapping that may include use of a separate internal file system. Both the distributed file system and the internal file system may be described as "hosting" the virtualized storage units (c2 L31-53)].
Therefore, it would have been obvious for one of ordinary skills in the art prior to Applicant’s invention to use a storage system having multiple distributed file systems, as demonstrated by Basov, and to incorporate it into the existing scheme disclosed by Kim, in order to take advantages of the benefits offered by a distributed file system.
As to claim 14, Kim in view of Basov teaches The apparatus of claim 1 wherein a first one of the two or more storage systems utilizes block-based storage and a second one of the two or more storage systems utilizes file- based storage, and wherein the first and second storage systems supply block and file storage services independent of one another [Basov -- Generally, designs of block-based and file-based data storage systems often follow parallel paths. Further, many of the features provided by block-based storage, such as replication, snaps, de-duplication, migration, failover, and non-disruptive upgrade, are similar to features provided for file-based data storage systems. For user convenience, block-based and file-based storage systems are sometimes co-located, essentially side-by-side, to allow processing of both block-based and file-based host IOs in a single combined system as illustrated in FIG. 2 … (c9 L36-67)].

Allowable Subject Matter
8.	Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	Claims 1-2, and 6-20 are rejected as explained above. 
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
10. 	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE
MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENG JEN TSAI whose telephone number is 571-272-4244.  The examiner can normally be reached on Monday-Friday, 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHENG JEN TSAI/Primary Examiner, Art Unit 2136                                                                                                                                                                                                        
September 22, 2022